Exhibit 10.2

 

EXECUTION COPY

 

MANAGEMENT SERVICES AGREEMENT

 

THIS MANAGEMENT SERVICES AGREEMENT (this “Agreement”), effective as of June 29,
2007, is made by and between VWR Funding, Inc., a Delaware corporation (the
“Company”), and Madison Dearborn Partners V-B, L.P., a Delaware limited
partnership (the “Advisor”).

 

WHEREAS, on the terms and subject to the conditions contained in this Agreement,
the Company desires to obtain certain management and consulting services from
the Advisor and the Advisor desires to perform such services for the Company.

 

NOW, THEREFORE, in consideration of the premises and the respective mutual
agreements, covenants, representations and warranties contained in this
Agreement, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 


1.             APPOINTMENT OF ADVISOR.  THE COMPANY APPOINTS THE ADVISOR AND THE
ADVISOR ACCEPTS APPOINTMENT ON THE TERMS AND CONDITIONS PROVIDED IN THIS
AGREEMENT AS AN ADVISOR TO THE COMPANY AND ITS SUBSIDIARIES AND ITS DIRECT AND
INDIRECT PARENT COMPANIES (COLLECTIVELY, THE “VWR GROUP”), INCLUDING ANY OTHER
CORPORATIONS OR OTHER ENTITIES HEREAFTER FORMED OR ACQUIRED BY ANY MEMBER OF THE
VWR GROUP TO ENGAGE IN ANY BUSINESS. THE PARTIES EXPRESSLY ACKNOWLEDGE THAT THE
ADVISOR IS AN AFFILIATE OF MADISON DEARBORN CAPITAL PARTNERS V-A, L.P., A
DELAWARE LIMITED PARTNERSHIP (“MDCP V-A”), MADISON DEARBORN CAPITAL PARTNERS
V-C, L.P., A DELAWARE LIMITED PARTNERSHIP (“MDCP V-C”), AND MADISON DEARBORN
CAPITAL PARTNERS V EXECUTIVE-A, L.P., A DELAWARE LIMITED PARTNERSHIP (“MDCP
EXECUTIVE” AND, TOGETHER WITH MDCP V-A AND MDCP V-C, THE “SPONSORS”), AND THAT
THE SPONSORS ARE EQUITYHOLDERS IN THE COMPANY’S ULTIMATE PARENT COMPANY,
VARIETAL DISTRIBUTION HOLDINGS, LLC, A DELAWARE LIMITED LIABILITY COMPANY
(“HOLDINGS”). ADDITIONALLY, THE PARTIES EXPRESSLY ACKNOWLEDGE THAT PRINCIPALS OF
THE SPONSORS CURRENTLY SERVE AS MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY
(THE “BOARD”) AND/OR MEMBERS OF THE BOARD OF DIRECTORS (OR BOARD OF MANAGERS, AS
APPLICABLE) OF THE OTHER COMPANIES IN THE VWR GROUP. IT IS UNDERSTOOD THAT THE
ADVISOR’S RIGHTS AND OBLIGATIONS HEREUNDER SHALL BE INDEPENDENT OF THE
RELATIONSHIP BETWEEN THE COMPANY AND THE SPONSORS AND THE RESPECTIVE BOARDS OF
DIRECTORS (OR MANAGERS, AS APPLICABLE) OF THE COMPANY AND THE OTHER MEMBERS OF
THE VWR GROUP, AND THAT, IN PERFORMING ITS SERVICES HEREUNDER, THE ADVISOR IS
NOT ACTING IN THE CAPACITY OF AN EQUITYHOLDER OF HOLDINGS OR ANY OF ITS
SUBSIDIARIES OR A MEMBER OF THE BOARD OF DIRECTORS (OR MANAGERS, AS APPLICABLE)
OF THE COMPANY OR ANY OTHER MEMBER OF THE VWR GROUP.


 


2.             BOARD OF DIRECTORS SUPERVISION.  THE ACTIVITIES OF THE ADVISOR TO
BE PERFORMED UNDER THIS AGREEMENT SHALL BE SUBJECT TO THE SUPERVISION OF THE
BOARD AND SUBJECT TO REASONABLE POLICIES NOT INCONSISTENT WITH THE TERMS OF THIS
AGREEMENT ADOPTED BY THE BOARD AND IN EFFECT FROM TIME TO TIME. WHERE NOT
REQUIRED BY APPLICABLE LAW OR REGULATION, THE ADVISOR SHALL NOT REQUIRE THE
PRIOR APPROVAL OF THE BOARD TO PERFORM ITS DUTIES UNDER THIS AGREEMENT.
NOTWITHSTANDING THE FOREGOING, THE ADVISOR SHALL NOT HAVE THE AUTHORITY TO BIND
THE COMPANY OR ANY OTHER MEMBER OF THE VWR GROUP, AND NOTHING CONTAINED HEREIN
SHALL BE CONSTRUED TO CREATE AN AGENCY RELATIONSHIP BETWEEN THE COMPANY OR ANY
OTHER MEMBER OF THE VWR GROUP AND THE ADVISOR.

 

--------------------------------------------------------------------------------


 


3.             SERVICES OF ADVISOR.  SUBJECT TO ANY LIMITATIONS IMPOSED BY
APPLICABLE LAW OR REGULATION, THE ADVISOR SHALL RENDER OR CAUSE TO BE RENDERED
MANAGEMENT, CONSULTING AND FINANCIAL SERVICES TO THE COMPANY AND THE OTHER
MEMBERS OF THE VWR GROUP AS REQUESTED FROM TIME TO TIME BY THE BOARD AND AGREED
TO BY THE ADVISOR, WHICH SERVICES MAY INCLUDE ADVICE AND ASSISTANCE CONCERNING
ANY AND ALL ASPECTS OF THE OPERATIONS, PLANNING AND FINANCING OF THE COMPANY AND
THE OTHER MEMBERS OF THE VWR GROUP AND CONDUCTING RELATIONS ON BEHALF OF THE
COMPANY OR THE OTHER MEMBERS OF THE VWR GROUP WITH ACCOUNTANTS, ATTORNEYS,
FINANCIAL ADVISORS AND OTHER PROFESSIONALS. THE ADVISOR SHALL PROVIDE AND DEVOTE
TO THE PERFORMANCE OF THIS AGREEMENT SUCH EMPLOYEES, AFFILIATES AND AGENTS OF
THE ADVISOR AS THE ADVISOR SHALL DEEM APPROPRIATE TO THE FURNISHING OF THE
SERVICES HEREUNDER. IN ADDITION, THE ADVISOR SHALL, AS REQUESTED BY THE BOARD
AND AGREED TO BY THE ADVISOR, RENDER ADVICE AND EXPERTISE IN CONNECTION WITH ANY
ACQUISITIONS OR DISPOSITIONS UNDERTAKEN BY THE COMPANY OR THE OTHER MEMBERS OF
THE VWR GROUP.


 


4.             REIMBURSEMENT OF EXPENSES; INDEPENDENT CONTRACTOR.  ALL
OBLIGATIONS OR EXPENSES INCURRED BY THE ADVISOR IN THE PERFORMANCE OF ITS DUTIES
UNDER THIS AGREEMENT SHALL BE FOR THE ACCOUNT OF, ON BEHALF OF, AND AT THE
EXPENSE OF THE COMPANY, AND ALL SUCH EXPENSES SHALL BE PROMPTLY REIMBURSED BY
THE COMPANY. THE ADVISOR SHALL NOT BE OBLIGATED TO MAKE ANY ADVANCE TO OR FOR
THE ACCOUNT OF THE COMPANY OR ANY OTHER MEMBER OF THE VWR GROUP OR TO PAY ANY
SUMS, EXCEPT OUT OF FUNDS HELD IN ACCOUNTS MAINTAINED BY THE COMPANY OR ANY
OTHER MEMBER OF THE VWR GROUP, NOR SHALL THE ADVISOR BE OBLIGATED TO INCUR ANY
LIABILITY OR OBLIGATION FOR THE ACCOUNT OF THE COMPANY OR ANY OTHER MEMBER OF
THE VWR GROUP. THE COMPANY SHALL REIMBURSE THE ADVISOR BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS FOR ANY AMOUNT PAID BY THE ADVISOR, WHICH SHALL BE
IN ADDITION TO ANY OTHER AMOUNT PAYABLE TO THE ADVISOR UNDER THIS AGREEMENT. THE
ADVISOR SHALL BE AN INDEPENDENT CONTRACTOR, AND NOTHING IN THIS AGREEMENT SHALL
BE DEEMED OR CONSTRUED TO (I) CREATE A PARTNERSHIP OR JOINT VENTURE BETWEEN THE
COMPANY OR ANY OTHER MEMBER OF THE VWR GROUP AND THE ADVISOR, (II) CAUSE THE
ADVISOR TO BE RESPONSIBLE IN ANY WAY FOR THE DEBTS, LIABILITIES OR OBLIGATIONS
OF THE COMPANY OR ANY OTHER PARTY, OR (III) CAUSE THE ADVISOR OR ANY OF ITS
EMPLOYEES TO BE OFFICERS, EMPLOYEES OR AGENTS OF THE COMPANY OR ANY OTHER MEMBER
OF THE VWR GROUP.


 


5.             OTHER ACTIVITIES OF ADVISOR; INVESTMENT OPPORTUNITIES.  THE
COMPANY ACKNOWLEDGES AND AGREES THAT NEITHER THE ADVISOR NOR ANY OF THE
ADVISOR’S EMPLOYEES, OFFICERS, DIRECTORS, AFFILIATES OR ASSOCIATES
(COLLECTIVELY, THE “ADVISOR GROUP”) SHALL BE REQUIRED TO DEVOTE FULL TIME AND
BUSINESS EFFORTS TO THE DUTIES OF THE ADVISOR SPECIFIED IN THIS AGREEMENT, BUT
INSTEAD SHALL DEVOTE ONLY SO MUCH OF SUCH TIME AND EFFORTS AS THE ADVISOR
REASONABLY DEEMS NECESSARY. THE COMPANY FURTHER ACKNOWLEDGES AND AGREES THAT
MEMBERS OF THE ADVISOR GROUP ARE ENGAGED IN THE BUSINESS OF INVESTING IN,
ACQUIRING AND/OR MANAGING BUSINESSES FOR THEIR OWN ACCOUNT, FOR THE ACCOUNT OF
THEIR AFFILIATES AND ASSOCIATES AND FOR THE ACCOUNT OF OTHER UNAFFILIATED
PARTIES, AND UNDERSTANDS THAT THE ADVISOR PLANS TO CONTINUE TO BE ENGAGED IN
SUCH BUSINESS (AND OTHER BUSINESS OR INVESTMENT ACTIVITIES) DURING THE TERM OF
THIS AGREEMENT. THE ADVISOR MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, IN RESPECT OF THE SERVICES TO BE PROVIDED BY THE ADVISOR GROUP. EXCEPT
AS THE ADVISOR MAY OTHERWISE AGREE IN WRITING AFTER THE DATE HEREOF: (A) EACH
MEMBER OF THE ADVISOR GROUP SHALL HAVE THE RIGHT TO, AND SHALL HAVE NO DUTY
(CONTRACTUAL OR OTHERWISE) NOT TO, DIRECTLY OR INDIRECTLY (I) ENGAGE IN THE SAME
OR SIMILAR BUSINESS ACTIVITIES OR LINES OF BUSINESS AS THE MEMBERS OF THE VWR
GROUP OR (II) DO BUSINESS WITH ANY CLIENT OR CUSTOMER OF THE MEMBERS OF THE VWR
GROUP; (B) NO MEMBER OF THE ADVISOR GROUP SHALL BE

 

2

--------------------------------------------------------------------------------


 


LIABLE TO ANY MEMBER OF THE VWR GROUP FOR BREACH OF ANY DUTY (CONTRACTUAL OR
OTHERWISE) BY REASON OF ANY SUCH ACTIVITIES OR OF SUCH MEMBER’S PARTICIPATION
THEREIN; AND (C) IN THE EVENT THAT ANY MEMBER OF THE ADVISOR GROUP ACQUIRES
KNOWLEDGE OF A POTENTIAL TRANSACTION OR MATTER THAT MAY BE A CORPORATE
OPPORTUNITY FOR ANY MEMBER OF THE VWR GROUP, ON THE ONE HAND, AND SUCH MEMBER OF
THE ADVISOR GROUP, ON THE OTHER HAND, OR ANY OTHER PERSON OR ENTITY, NO MEMBER
OF THE ADVISOR GROUP SHALL HAVE ANY DUTY (CONTRACTUAL OR OTHERWISE) TO
COMMUNICATE OR PRESENT SUCH CORPORATE OPPORTUNITY TO THE COMPANY OR ANY OTHER
MEMBER OF THE VWR GROUP, AND, NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO
THE CONTRARY, NO MEMBER OF THE ADVISOR GROUP SHALL BE LIABLE TO ANY MEMBER OF
THE VWR GROUP FOR BREACH OF ANY DUTY (CONTRACTUAL OR OTHERWISE) BY REASON OF THE
FACT THAT ANY MEMBER OF THE ADVISOR GROUP DIRECTLY OR INDIRECTLY PURSUES OR
ACQUIRES SUCH OPPORTUNITY FOR ITSELF, DIRECTS SUCH OPPORTUNITY TO ANOTHER PERSON
OR ENTITY, OR DOES NOT PRESENT SUCH OPPORTUNITY TO ANY MEMBER OF THE VWR GROUP.
IN NO EVENT WILL ANY MEMBER OF THE ADVISOR GROUP BE LIABLE TO ANY MEMBER OF THE
VWR GROUP FOR ANY INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
INCLUDING LOST PROFITS OR SAVINGS, WHETHER OR NOT SUCH DAMAGES ARE FORESEEABLE,
OR IN RESPECT OF ANY LIABILITIES RELATING TO ANY THIRD PARTY CLAIMS (WHETHER
BASED IN CONTRACT, TORT OR OTHERWISE) OTHER THAN FOR CLAIMS RELATING TO THE
SERVICES WHICH MAY BE PROVIDED BY THE ADVISOR HEREUNDER (SUBJECT TO SECTION 8
HEREOF).


 


6.             COMPENSATION OF ADVISOR.


 


(A)           IN CONSIDERATION OF THE MANAGEMENT, CONSULTING AND FINANCIAL
SERVICES TO BE RENDERED, THE COMPANY WILL PAY TO THE ADVISOR IN CASH AN ANNUAL
BASE MANAGEMENT AND CONSULTING FEE EQUAL TO $2 MILLION (THE “CONSULTING FEE”),
PAYABLE IN ADVANCE IN EQUAL QUARTERLY INSTALLMENTS ON THE 1ST DAY OF EACH
CALENDAR QUARTER IN EACH YEAR. THE FIRST QUARTERLY INSTALLMENT IS DUE AND
PAYABLE ON JULY 2, 2007. THE PAYMENT BY THE COMPANY OF THE CONSULTING FEE
HEREUNDER IS SUBJECT TO THE APPLICABLE RESTRICTIONS CONTAINED IN THE COMPANY’S
AND ITS SUBSIDIARIES’ DEBT FINANCING AGREEMENTS. IF ANY SUCH RESTRICTIONS
PROHIBIT THE PAYMENT OF ANY INSTALLMENT OF THE CONSULTING FEE, SUCH CONSULTING
FEE INSTALLMENT SHALL ACCRUE AND THE COMPANY SHALL MAKE SUCH INSTALLMENT PAYMENT
AS SOON AS IT IS PERMITTED TO DO SO UNDER SUCH RESTRICTIONS, PLUS PAY INTEREST
THEREON FROM THE DUE DATE OF SUCH INSTALLMENT BEFORE GIVING EFFECT TO SUCH
RESTRICTION TO THE DATE OF PAYMENT AT AN INTEREST RATE OF 10% PER ANNUM. IF THE
COMPANY OR OTHER MEMBERS OF THE VWR GROUP ACQUIRE OR ENTER INTO ANY ADDITIONAL
BUSINESS OPERATIONS AFTER THE DATE OF THIS AGREEMENT (EACH, AN “ADDITIONAL
BUSINESS”), THE BOARD (IN ACCORDANCE WITH SECTION 6.6 OF HOLDINGS’ LIMITED
LIABILITY COMPANY AGREEMENT)  AND THE ADVISOR WILL, PRIOR TO THE ACQUISITION OR
PRIOR TO ENTERING INTO THE BUSINESS OPERATIONS, IN GOOD FAITH, DETERMINE WHETHER
AND TO WHAT EXTENT THE CONSULTING FEE SHOULD BE INCREASED AS A RESULT THEREOF.
ANY INCREASE WILL BE EVIDENCED BY A WRITTEN SUPPLEMENT TO THIS AGREEMENT SIGNED
BY THE COMPANY AND THE ADVISOR.


 


(B)           ADDITIONALLY, AFFILIATES OF THE SPONSORS HAVE ENTERED INTO THAT
CERTAIN AGREEMENT AND PLAN OF MERGER (AS AMENDED, THE “MERGER AGREEMENT”), DATED
AS OF MAY 2, 2007, BY AND AMONG HOLDINGS, VARIETAL DISTRIBUTION MERGER SUB,
INC., A DELAWARE CORPORATION AND SUBSIDIARY OF HOLDINGS (“MERGER SUB”), AND THE
COMPANY, PURSUANT TO WHICH, ON THE DATE HEREOF, MERGER SUB HAS OR WILL MERGE
WITH AND INTO THE COMPANY WITH THE COMPANY CONTINUING AS THE SURVIVING
CORPORATION (THE “MERGER TRANSACTION”). FOR SERVICES PERFORMED BY ADVISOR IN
CONNECTION WITH THE ARRANGEMENT OF THE DEBT FINANCING WITH RESPECT TO THE MERGER
TRANSACTION AND RELATED TRANSACTIONS, THE COMPANY HEREBY AGREES TO PAY,
EFFECTIVE UPON THE CLOSING OF THE MERGER TRANSACTION, TO ADVISOR, A TRANSACTION
FEE IN CASH IN THE AMOUNT OF $35.625 MILLION.

 

3

--------------------------------------------------------------------------------


 


(C)           AT THE TIME OF ANY EQUITY FINANCING FOR HOLDINGS, THE COMPANY OR
ANY OF THEIR RESPECTIVE SUBSIDIARIES PRIOR TO A PUBLIC OFFERING (AS DEFINED IN
HOLDINGS’ LIMITED LIABILITY COMPANY AGREEMENT) THAT OCCURS AFTER THE DATE HEREOF
AND THAT IS PROVIDED BY THE SPONSORS OR THEIR AFFILIATES, THE COMPANY SHALL PAY
TO THE ADVISOR IN CASH A PLACEMENT FEE EQUAL TO TWO AND ONE-HALF PERCENT (2.5%)
OF THE GROSS AMOUNT OF SUCH EQUITY FINANCING PROVIDED BY THE SPONSORS OR THEIR
AFFILIATES.


 


(D)           ANY PAYMENT PURSUANT TO THIS SECTION 6 SHALL BE MADE IN CASH BY
WIRE TRANSFER(S) OF IMMEDIATELY AVAILABLE FUNDS TO OR AMONG ONE OR MORE ACCOUNTS
AS DESIGNATED FROM TIME TO TIME BY THE ADVISOR TO THE COMPANY IN WRITING. IF ANY
INDIVIDUAL PAYMENT TO THE ADVISOR PURSUANT TO THIS SECTION 6 WOULD BE LESS THAN
$10,000, THEN SUCH PAYMENT SHALL BE HELD BY THE COMPANY UNTIL THE FIRST TO OCCUR
OF (I) SUCH TIME AS THE AGGREGATE OF SUCH PAYMENTS EQUALS OR EXCEEDS $10,000,
AND (II) THE EFFECTIVE DATE OF THE TERMINATION OF THIS AGREEMENT, AT WHICH TIME
SUCH HELD AMOUNT SHALL BE PAID IN FULL.


 


7.             TERM.  THIS AGREEMENT SHALL COMMENCE EFFECTIVE AS OF THE DATE
HEREOF AND SHALL REMAIN IN EFFECT UNTIL THE DATE ON WHICH NONE OF THE SPONSORS
NOR ANY OF THEIR RESPECTIVE AFFILIATES HOLD DIRECTLY OR INDIRECTLY ANY EQUITY
SECURITIES OF HOLDINGS OR ITS SUCCESSORS. IN ADDITION, THE ADVISOR MAY TERMINATE
THIS AGREEMENT AT ANY TIME UPON WRITTEN NOTICE TO THE COMPANY, SUCH TERMINATION
TO BE EFFECTIVE UPON THE COMPANY’S RECEIPT OF SUCH WRITTEN NOTICE. NO
TERMINATION OF THIS AGREEMENT, WHETHER PURSUANT TO THIS SECTION 7 OR OTHERWISE,
SHALL AFFECT THE COMPANY’S OBLIGATIONS WITH RESPECT TO THE FEES, COSTS AND
EXPENSES INCURRED BY THE ADVISOR IN RENDERING SERVICES HEREUNDER AND NOT
REIMBURSED BY THE COMPANY AS OF THE EFFECTIVE DATE OF SUCH TERMINATION.


 


8.             LIABILITY.  NO MEMBER OF THE ADVISOR GROUP (INCLUDING ANY PERSON
OR ENTITY ACTING FOR OR ON BEHALF OF THE ADVISOR) SHALL BE LIABLE FOR ANY
MISTAKES OF FACT, ERRORS OF JUDGMENT, OR LOSSES SUSTAINED BY THE COMPANY OR ANY
OTHER MEMBERS OF THE VWR GROUP OR FOR ANY ACTS OR OMISSIONS OF ANY KIND
(INCLUDING ACTS OR OMISSIONS OF THE ADVISOR), EXCEPT TO THE EXTENT CAUSED BY
INTENTIONAL MISCONDUCT OF THE ADVISOR AS FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION. THE PROVISIONS OF THIS SECTION 8 SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND REMAIN BINDING AND IN EFFECT.


 


9.             INDEMNIFICATION OF ADVISOR.  THE COMPANY AND THE OTHER MEMBERS OF
THE VWR GROUP HEREBY AGREE TO JOINTLY AND SEVERALLY INDEMNIFY AND HOLD HARMLESS
THE ADVISOR AND ITS PRESENT AND FUTURE OFFICERS, DIRECTORS, AFFILIATES,
EMPLOYEES AND AGENTS (“INDEMNIFIED PARTIES”) FROM AND AGAINST ALL LOSSES,
CLAIMS, LIABILITIES, SUITS, COSTS, DAMAGES AND EXPENSES (INCLUDING ATTORNEYS’
FEES) ARISING FROM THEIR PERFORMANCE OF SERVICES HEREUNDER. THE COMPANY AND THE
OTHER MEMBERS OF THE VWR GROUP FURTHER AGREE TO REIMBURSE THE INDEMNIFIED
PARTIES ON A MONTHLY BASIS FOR ANY COST OF DEFENDING ANY ACTION OR INVESTIGATION
(INCLUDING ATTORNEYS’ FEES AND EXPENSES), SUBJECT TO AN UNDERTAKING FROM SUCH
INDEMNIFIED PARTY TO REPAY THE COMPANY IF SUCH PARTY IS DETERMINED NOT TO BE
ENTITLED TO SUCH INDEMNITY. THE PROVISIONS OF THIS SECTION 9 SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND REMAIN BINDING AND IN EFFECT.


 


10.           ASSIGNMENT.  WITHOUT THE CONSENT OF THE ADVISOR, THE COMPANY SHALL
NOT ASSIGN, TRANSFER OR CONVEY ANY OF ITS RIGHTS, DUTIES OR INTEREST UNDER THIS
AGREEMENT, NOR SHALL IT DELEGATE ANY OF THE OBLIGATIONS OR DUTIES REQUIRED TO BE
KEPT OR PERFORMED BY IT HEREUNDER. THE ADVISOR

 

4

--------------------------------------------------------------------------------


 


SHALL NOT ASSIGN, TRANSFER OR CONVEY ANY OF ITS RIGHTS, DUTIES OR INTEREST UNDER
THIS AGREEMENT, NOR SHALL IT DELEGATE ANY OF THE OBLIGATIONS OR DUTIES REQUIRED
TO BE KEPT OR PERFORMED BY IT UNDER THIS AGREEMENT, EXCEPT THAT THE ADVISOR MAY
TRANSFER ITS RIGHTS AND DELEGATE ITS OBLIGATIONS HEREUNDER TO ONE OF ITS
AFFILIATES.


 


11.           NOTICES.  ALL NOTICES, DEMANDS, OR OTHER COMMUNICATIONS TO BE
GIVEN OR DELIVERED UNDER OR BY REASON OF THE PROVISIONS OF THIS AGREEMENT SHALL
BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN OR MADE WHEN (I) DELIVERED
PERSONALLY TO THE RECIPIENT, (II) TELECOPIED TO THE RECIPIENT (WITH HARD COPY
SENT TO THE RECIPIENT BY REPUTABLE OVERNIGHT COURIER SERVICE (CHARGES PREPAID)
THAT SAME DAY) IF TELECOPIED BEFORE 5:00 P.M. CHICAGO, ILLINOIS TIME ON A
BUSINESS DAY, AND OTHERWISE ON THE NEXT BUSINESS DAY, (III) ONE BUSINESS DAY
AFTER BEING SENT TO THE RECIPIENT BY REPUTABLE OVERNIGHT COURIER SERVICE
(CHARGES PREPAID) OR (IV) RECEIVED VIA ELECTRONIC MAIL BY THE RECIPIENT (WITH
HARD COPY SENT TO THE RECIPIENT BY REPUTABLE OVERNIGHT COURIER SERVICE (CHARGES
PREPAID) THAT SAME DAY) IF RECEIVED VIA ELECTRONIC MAIL BEFORE 5:00 P.M.
CHICAGO, ILLINOIS TIME ON A BUSINESS DAY, AND OTHERWISE ON THE NEXT BUSINESS DAY
AFTER SUCH RECEIPT. SUCH NOTICES, DEMANDS, AND OTHER COMMUNICATIONS SHALL BE
SENT TO THE ADDRESS FOR SUCH RECIPIENT INDICATED BELOW:

 

If to the Company:

 

VWR Funding, Inc.

1310 Goshen Parkway

PO Box 2656

West Chester, Pennsylvania 19380

Facsimile: (610) 701-9896

Telephone: (610) 719-7072

Electronic mail: George_VanKula@vwr.com

Attention: George Van Kula, Esq.

 

 

 

If to the Advisor:

 

Madison Dearborn Partners V-B, L.P.

Three First National Plaza

38th Floor

Chicago, Illinois 60602

Facsimile: (312) 895-1056

Telephone: (312) 895-1000

Electronic mail: mtresnowski@MDCP.com

Attention: General Counsel

 

 

 

 

 

with copies to (which shall not constitute notice):

 

 

 

 

 

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, IL 60601

Facsimile: (312) 861-2200

Telephone: (312) 861-2000

 

 

Electronic mail:

sperl@kirkland.com;

 

 

 

mfennell@kirkland.com

 

 

Attention:

 Sanford E. Perl, P.C.

 

 

 

Mark A. Fennell

 

5

--------------------------------------------------------------------------------


 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 


12.           SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT
WILL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE
LAW, BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID, ILLEGAL, OR
UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY
JURISDICTION, SUCH INVALIDITY, ILLEGALITY, OR UNENFORCEABILITY WILL NOT AFFECT
ANY OTHER PROVISION OR THE EFFECTIVENESS OR VALIDITY OF ANY PROVISION IN ANY
OTHER JURISDICTION, AND THIS AGREEMENT WILL BE REFORMED, CONSTRUED, AND ENFORCED
IN SUCH JURISDICTION AS IF SUCH INVALID, ILLEGAL, OR UNENFORCEABLE PROVISION HAD
NEVER BEEN CONTAINED HEREIN.


 


13.           NO WAIVER.  THE FAILURE BY ANY PARTY TO EXERCISE ANY RIGHT, REMEDY
OR ELECTIONS HEREIN CONTAINED OR PERMITTED BY LAW SHALL NOT CONSTITUTE OR BE
CONSTRUED AS A WAIVER OR RELINQUISHMENT FOR THE FUTURE EXERCISE OF SUCH RIGHT,
REMEDY OR ELECTION, BUT THE SAME SHALL CONTINUE AND REMAIN IN FULL FORCE AND
EFFECT. ALL RIGHTS AND REMEDIES THAT ANY PARTY MAY HAVE AT LAW, IN EQUITY OR
OTHERWISE UPON BREACH OF ANY TERM OR CONDITION OF THIS AGREEMENT, SHALL BE
DISTINCT, SEPARATE AND CUMULATIVE RIGHTS AND REMEDIES AND NO ONE OF THEM,
WHETHER EXERCISED OR NOT, SHALL BE DEEMED TO BE IN EXCLUSION OF ANY OTHER RIGHT
OR REMEDY.


 


14.           AMENDMENT.  THE PROVISIONS OF THIS AGREEMENT MAY BE AMENDED OR
MODIFIED ONLY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY AND THE ADVISOR.


 


15.           ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO WITH RESPECT TO THE MATTERS HEREIN CONTAINED AND ANY
AGREEMENT HEREAFTER MADE SHALL BE INEFFECTIVE TO EFFECT ANY CHANGE OR
MODIFICATION, IN WHOLE OR IN PARTY, UNLESS SUCH AGREEMENT IS IN WRITING AND
SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF THE CHANGE OR MODIFICATION IS
SOUGHT.


 


16.           APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF
THE STATE OF ILLINOIS OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF ILLINOIS.


 


17.           MUTUAL WAIVER OF JURY TRIAL.  BECAUSE DISPUTES ARISING IN
CONNECTION WITH COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED
BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND
FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT
THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE,
TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS AGREEMENT (INCLUDING THE COMPANY) HEREBY WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE BETWEEN OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING
IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR
INCIDENTAL

 

6

--------------------------------------------------------------------------------


 


TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR THE RELATIONSHIPS
ESTABLISHED AMONG THE PARTIES HEREUNDER.


 


18.           SUCCESSORS.  THIS AGREEMENT AND ALL THE OBLIGATIONS AND BENEFITS
HEREUNDER SHALL INURE TO THE SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES.


 


19.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS WITH THE SAME EFFECT AS IF ALL SIGNING PARTIES HAD SIGNED THE SAME
DOCUMENT. ALL COUNTERPARTS SHALL BE CONSTRUED TOGETHER AND CONSTITUTE THE SAME
INSTRUMENT.


 


20.           CONFIDENTIALITY.  THE COMPANY MAY NOT DISCLOSE THE TERMS OF THIS
AGREEMENT EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW OR THE RULES OF ANY
EXCHANGE ON WHICH THE COMPANY OR ITS AFFILIATES’ SECURITIES ARE TRADED.


 

*            *            *            *

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Management Services
Agreement to be executed and delivered as of the date first above written.

 

 

VWR FUNDING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

MADISON DEARBORN PARTNERS V-B,
L.P.

 

 

 

 

 

By: Madison Dearborn Partners, LLC

 

Its:General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

[Signature Page to Management Services Agreement]

 

--------------------------------------------------------------------------------